                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

DARNETTA JACKSON,                            )
                                             )
             Plaintiff,                      )
                                             )             CIVIL ACTION NO.
VS.                                          )
                                             )             3:19-CV-2470-G (BN)
CITY OF DALLAS, AND CPS,                     )
Whomever is stealing blood,                  )
                                             )
             Defendants.                     )


        ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
   RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      Plaintiff may therefore file an amended complaint within 14 days from the

date of this order. If she fails to do so, her action will be dismissed without further

notice.

      SO ORDERED.

November 15, 2019.


                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
